Exhibit 23.2 Consent of Independent Registered Public Accounting Firm To the Board of Directors of Biostar Pharmaceuticals, Inc. We hereby consent to the incorporation by reference in the Registration Statement on Form S-3 (and the Prospectus included therewith) had been included in the Annual Report on the Form 10-K of Biostar Pharmaceuticals, Inc. for the years ended December 31, 2015 and 2014 as filed with the U.S. Securities and Exchange Commission on April 14, 2016 /s/Mazars CPA Limited Mazars CPA Limited Certified Public Accountants Hong Kong April 14, 2016
